Citation Nr: 1420768	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including combat service in Vietnam.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The record reasonably raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is not a separate claim, but a part of the claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed May 2008 rating decision denied the Veteran service connection for erectile dysfunction, based essentially on a finding it was not related to service or to a service-connected disability.  

2.  Evidence received since the May 2008 rating decision denying service connection for erectile dysfunction, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for erectile dysfunction, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's erectile dysfunction is due to his service-connected prostate cancer and diabetes mellitus.  

4.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

1.  The May 2008 rating decision denying the claim for service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Service connection for erectile dysfunction is warranted.  Service connection for left ankle arthritis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

4.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a May 2008 rating decision denied the Veteran's claim for service connection for erectile dysfunction, essentially based on a finding it was not related to service or to a service-connected disability.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the May 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for erectile dysfunction was received in May 2010.  

Since the May 2008 rating decision, the Veteran submitted additional evidence, including a December 2010 VA diabetes examination report that indicated the most likely cause of the Veteran's erectile dysfunction was his diabetes mellitus and prostate cancer radiation.  This evidence is new, in that it was not previously of record at the time of the May 2008 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a back disability.

Service Connection Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service connection claim for erectile dysfunction having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO.  See Hickson v. Shinseki, 24 Vet. App. 394 (2010).  In the present case, however, the RO considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a November 2012 statement of the case reflects consideration of the issue on the merits.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with erectile dysfunction.  See, e.g., August 2006 VA diabetes examination report.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

The Board notes that there are several opinions addressing the etiology of the Veteran's erectile dysfunction.  On August 2006 VA examination, the examiner opined that the Veteran's erectile dysfunction was diagnosed in 2004 when he was placed on multiple medications for blood pressure control and chronic renal insufficiency.  On this basis, the examiner opined that the erectile dysfunction was less likely than not caused by his diabetes and more likely a result of severe hypertension, hypertension medication, and aging.  A December 2006 VA urology report provided a diagnosis of erectile dysfunction secondary to diabetes.  On October 2007 VA genitourinary examination, it was noted that the Veteran had multiple risk factors for erectile dysfunction, including diabetes, hypertension, aging, medications, and other factors.  The examiner stated he could not say without resorting to mere speculation the precise cause of the Veteran's erectile dysfunction as he has multiple risk factors, but further stated that the diabetes and prostate cancer were relatively new diagnoses in comparison to the longstanding risk factors.  Such made it less likely than not his erectile dysfunction was caused by or related to diabetes or other service-connected conditions.  On August 2010 VA diabetes examination, it was opined that the erectile dysfunction was less likely than not caused by or related to his service-connected diabetes mellitus or prostate cancer or military service.  On December 2010 VA diabetes examination, it was noted that the most likely cause of the Veteran's erectile dysfunction was his diabetes mellitus and prostate cancer radiation.  However, in a separate portion of the report, the examiner opined that the Veteran has other risk factors for erectile dysfunction, and that such outweighs diabetes mellitus in causing erectile dysfunction, and it was less likely than not that his erectile dysfunction was caused by diabetes mellitus alone.  

Based on the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise whether the Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes mellitus and prostate cancer.  Accordingly, secondary service connection for erectile dysfunction is warranted.  As the Board has granted secondary service connection, it need not address direct service connection in this matter.  


TDIU Claim

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of the following: kidney dysfunction, rated 60 percent disabling; residuals of prostate cancer, rated 40 percent disabling;posttraumatic stress disorder (PTSD), rated 30 percent disabling; type II diabetes mellitus, rated 20 percent disabling; cataracts, rated noncompensable; and erectile dysfunction (granted above).  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated he last worked full-time in 2004 when he worked landscaping and construction.  The evidence shows that his educational background included two years of college.  See January 2005 VA mental health care record.  

A May 2005 VA treatment record found the functional impairment of the Veteran's PTSD was permanent, and that he was incapable of returning to full employment.  
On November 2005 VA PTSD examination, the Veteran was diagnosed with PTSD.  A Global Assessment of Functioning (GAF) score of 52 was assigned.  

On May 2009 VA general examination, it was opined that the Veteran's diabetes can affect physical types of activity as he gets episodes of low sugars and he is on insulin, but that it was less likely than not to affect sedentary employment.  It was also opined that the Veteran was not able to do physical types of activity due to his kidney dysfunction, but that it was less likely than not to affect sedentary employment.  The examiner also noted that the Veteran had a (nonservice-connected) stroke in 2007 which affects his physical and sedentary employment.  

On June 2009 VA PTSD examination, it was noted that the Veteran's endorsement of his symptoms were consistent with moderately severe PTSD.  A GAF score of 65 was assigned. It was indicated that the effect on occupational and social functioning due to the PTSD was consistent with occasional decrease in work efficiency.  The examiner opined that individual unemployability was not caused by or a result of PTSD, stating that the Veteran appeared capable of being gainfully employed at a wide variety of occupations.  On August 2010 VA diabetes examination, it was concluded that there was no functional limitation due to diabetes mellitus, prostate cancer, or kidney dysfunction.  On January 2013 VA general examination, the examiner opined that based on the Veteran's prostate cancer and diabetes mellitus, the Veteran was capable of engaging in limited physical and sedentary employment, if he so chooses.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been employed since 2004.  In addition, his education includes a high school degree and two years of college.  His postservice work experience shows that he has worked predominantly as a landscaper.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the May 2009 VA examiner opined the Veteran's diabetes would affect physical activity, and that his kidney dysfunction would preclude physical activity.  In addition, the January 2013 VA examiner found the Veteran would only be capable of limited physical and sedentary employment due to his service-connected diabetes and prostate cancer.   To the extent the August 2010 VA diabetes examiner found that there was no functional limitation due to the diabetes, prostate cancer, and kidney dysfunction, the Board finds that such opinion is not entitled to any weight because it is conclusive without any supportive reasoning.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). The Board also finds significant that the Veteran's GAF scores have ranged from 45 to 65, with scores ranging from 41-50 reflecting "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the other evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened, and to this extent only the appeal is granted.  

Service connection for erectile dysfunction is granted.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  



REMAND

Regarding the Veteran's claim for an increased for diabetes mellitus, the Board finds that a VA examination is necessary to determine the current level of impairment caused by the Veteran's diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board must remand this claim.  

Finally, any outstanding pertinent VA treatment records should either be made accessible electronically or physical and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for the Veteran's diabetes mellitus.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.  

2. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening in symptoms associated with his diabetes mellitus.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

3. Schedule the Veteran for a VA examination as to determine the current severity of his service-connected diabetes mellitus and associated service-connected disabilities.  All tests and studies deemed necessary shall be conducted by the examiner.  

The examiner should identify all diabetic pathology found to be present.  To the extent possible, the examiner should determine if the Veteran's diabetes requires restricted activities.  

Further the examiner should also discuss the nature and severity of any peripheral neuropathy or cataracts found.  The examiner must also state whether the Veteran has any other symptoms related to his diabetes mellitus.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


